UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY MORRIS JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cr-00506-JCC-1)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Morris Jones, Appellant Pro Se.         Dennis Michael
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney Morris Jones appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion..                   We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States   v.    Jones,   No.    1:05-cr-00506-JCC-1   (E.D.   Va.    Nov.   28,

2011).     Jones’ motion for appointment of counsel is denied.              We

dispense      with   oral     argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                     AFFIRMED




                                         2